
	
		I
		111th CONGRESS
		2d Session
		H. R. 5974
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Salazar (for
			 himself, Mr. Luján,
			 Ms. Markey of Colorado,
			 Mr. Polis of Colorado,
			 Mr. Coffman of Colorado, and
			 Mr. Perlmutter) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To direct the Secretary of Education to pay to Fort Lewis
		  College in the State of Colorado an amount equal to the tuition charges for
		  Indian students who are not residents of the State of
		  Colorado.
	
	
		1.PurposeIt is the purpose of this Act to ensure that
			 Federal funding is provided to support and sustain the longstanding Federal
			 mandate requiring Fort Lewis College in the State of Colorado to waive tuition
			 charges for each Indian student it admits to an undergraduate program,
			 including the waiver of tuition charges for Indian students who are not
			 residents of the State of Colorado.
		2.FindingsThe Congress finds that—
			(1)Fort Lewis College
			 in the State of Colorado is a signature school for Indian students from
			 throughout the Nation and graduates more Indian students than any other
			 institution of higher education;
			(2)in 2009 Fort Lewis
			 College awarded science, technology, engineering, and math degrees to 95 Indian
			 students, which is equal to 13.5 percent of the total number of degrees awarded
			 to Indian students in the Nation in 2009 and more than the number of degrees
			 awarded by any other institution of higher education awarded in 2009;
			(3)Fort Lewis College
			 currently provides federally mandated tuition-free education to approximately
			 750 Indian students from 122 different Indian tribes and 30 States,
			 representing about 21 percent of the overall student population at this Native
			 American-Serving Non-Tribal College;
			(4)this Federal mandate to provide
			 tuition-free education to Indian students was first placed upon the State of
			 Colorado in the Act of April 4, 1910 (Session II, Chapter 140), as a condition
			 of the transfer of the land, buildings, and fixtures comprising the then
			 federally operated Fort Lewis School;
			(5)the amount of funds expended by the State
			 of Colorado to meet the waiver of tuition obligations under the Act of April 4,
			 1910 (Session II, Chapter 140), for all Indian students, both out-of-State and
			 in-State, far exceeds the value of the land, buildings, and fixtures it holds
			 for the benefit of Fort Lewis College;
			(6)while the present
			 value of the land, buildings, and fixtures conveyed in 1910 is approximately
			 $19,000,000, the State of Colorado has expended, just counting the past 25
			 years, over $110,000,000 to meet the costs of the tuition waivers for Native
			 American Indian students from 44 different States; and
			(7)the federally
			 mandated tuition waiver program for Indian students at Fort Lewis College is
			 now at risk of being reduced by severe budget constraints being experienced by
			 the State of Colorado, thereby jeopardizing the education of many talented
			 Indian students in present and future classes from around the Nation.
			3.State relief from
			 Federal Mandate
			(a)Amount of
			 payment
				(1)In
			 generalSubject to paragraph
			 (2), for fiscal year 2011 and each succeeding fiscal year, the Secretary of
			 Education shall pay to Fort Lewis College in the State of Colorado an amount
			 equal to the charges for tuition for all Indian students who are not residents
			 of the State of Colorado and who are enrolled in Fort Lewis College for the
			 academic year ending before the beginning of such fiscal year.
				(2)LimitationThe
			 amount paid to Fort Lewis College for each fiscal year under paragraph (1) may
			 not exceed an amount equal to the charges for tuition for all Indian students
			 who were not residents of the State of Colorado and who were enrolled in Fort
			 Lewis College for academic year 2009–2010.
				(b)Treatment of
			 paymentAny amounts received
			 under this section shall be treated as a reimbursement from the State of
			 Colorado to Fort Lewis College for complying with the requirement of the Act of
			 April 4, 1910 (Session II, Chapter 140), to admit Indian students free of
			 charge of tuition.
			(c)Rule of
			 constructionNothing in this
			 Act shall be construed to relieve the State of Colorado from reimbursing, for
			 purposes of complying with the requirements of the Act of April 4, 1910
			 (Session II, Chapter 140), Fort Lewis College for each academic year—
				(1)with respect to Indian students who are not
			 residents of the State of Colorado and who are enrolled in Fort Lewis College,
			 any amount of charges for tuition for such students that exceeds the amount
			 received under this section for such academic year; and
				(2)with respect to
			 Indian students who are residents of the State of Colorado and who are enrolled
			 in Fort Lewis College, an amount equal to the charges for tuition for such
			 students for such academic year.
				(d)DefinitionIn this section, the term Indian
			 students refers to the term Indian pupils in the Act of
			 April 4, 1910 (Session II, Chapter 140).
			(e)FundingThere are authorized to be appropriated,
			 and there are appropriated (in addition to any other amounts appropriated to
			 carry out this section and out of any money in the Treasury not otherwise
			 appropriated), such sums as may be necessary to carry out this section.
			
